 ROOFERSLOCAL 2 (BIEBEL BROS.)United Union of Roofers,Waterproofers and AlliedWorkers, Local UnionNo. 2, AFL-CIO (BiebelBros., Inc.)andBarnes HospitalUnited Union of Roofers,Waterproofers and AlliedWorkers, Local Union No.2,AFL-CIOandSouth Side Roofing Co., Inc.United Union of Roofers,Waterproofers and AlliedWorkers,Local UnionNo. 2, AFL-CIOandLorenz&Associates,Inc.Cases 14-CP-476,14-CP-478, and 14-CP-479September 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn March 23, 1989, Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.2ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,United Union of Roofers,Waterproofersand AlliedWorkers,Local Union No. 2, AFL-CIO, St.Louis,Missouri, its officers, agents, andrepresentatives,shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 1(a)and reletter the subsequent paragraph."(a) Picketing or causing to be picketed Lorenz& Associates,Inc. for a period of 1 year from De-'The Respondent also filed exceptions and a supporting brief, towhich the General Counsel riled a response On June 2, 1989,however,the Respondent filed a motion to "withdraw appeal,"to which the Gen-eral Counsel filed an answering brief.We grant the Respondent'smotionto withdraw its exceptionsThus,in the absence of exceptions, we adopt thejudge's findings thatthe Respondent was not the 9(a) representative of employees of BiebelBros,Inc. and South Side Roofing Co., Inc and therefore violated Sec.8(b)(7)(C)by picketing them with a recognitional and organizationalobject without a petition being filed under Sec 9(c) within 30 days of thecommencement of the picketing2 The General Counsel has filed limited exceptions to thejudge's fail-ure to specify in his recommended Order and proposed notice that theRespondent will not picket or cause to be picketed Lorenz & Associates,Inc. for a period of 1 year from December 19, 1988,the date on whichthe Respondent ceased its picketing.As this clarification will effectuatethe purposeof the Act,we shall modify the Order and notice according-ly585cember 19,1988,when an object is forcing or re-quiring it to recognize or bargain with RoofersLocal Union No. 2 as the representative of its em-ployees or to force or require its employees toaccept or select Local 2 as their collective-bargain-ing representative."(b) Picketing or causing to be picketed Lorenz& Associates for any of the above-mentioned ob-jects when within the preceding 12 months a validelection has been held which Local 2 did not win."2.Delete paragraph 1(c).3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToMEMBERS AND To ALLEMPLOYEES OF LORENZ&ASSOCIATES, INC.,BIEBEL BROS.,INC., AND SOUTH SIDEROOFING CO., INC.POSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT picket or cause to be picketedLorenz&Associates,Inc., for a period of 1 yearfrom December 19, 1988, when an object of thepicketing is to force or require the employer torecognize or bargain with us as the representativeof its employees or to force or require its employ-ees to accept or select us as their collective-bar-gaining representative.WE WILL NOT picket or cause to be picketedLorenz & Associates for any of the above-men-tioned objects when in the preceding 12 months avalid election has been held that we did not win.WE WILL NOT picket or cause to be picketedBiebel Bros.,Inc. or South Side Roofing Co.,Inc.,when an object of the picketing is forcing or re-quiring either of the employers to recognize or bar-gain with us as the representative of its employeesin violation of Section 8(b)(7)(C)of the Act.UNITED UNIONOF ROOFERS,WATER-PROOFERSAND ALLIEDWORKERS,LOCAL UNION No. 2, AFL-CIODorothy D.Wilson,Esq.,for the General Counsel.Jeffrey E.Hartnett,Esq.,for the Respondent Union.Mark W. Weisman, Esq.,for the Charging Parties.296 NLRB No. 83 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisconsolidatedproceeding was litigatedbeforeme at St.Louis,Missouri,on January19,1989,pursuant tocharges timelyfiledand consolidated complaint issuedDecember 28, 1988.1The complaintallegesUnitedUnion of Roofers, Waterproofers and Allied Workers,Local Union No. 2, AFL-CIO (variouslyreferred to astheUnion, Local 2,or Respondent)violated Section8(b)(7)(B)of the National LaborRelationsAct (the Act)by picketing Lorenz & Associates, Inc. (Lorenz), andSection 8(b)(7)(C) bypicketing Biebel Bros.,Inc. (Biebel)and South Side Roofing Co., Inc. (South Side).Respond-ent denies the commissionof unfairlabor practices.On the entire record,2 and afterconsideringthe ableposttrialbriefs ofthe parties,Imake thefollowing find-ings and conclusions of law.1.JURISDICTIONBarnes Hospital is, and has been at all times materialherein,a Missouricorporationengagedat its office andplace of business in St.Louis,Missouri,as a health careinstitution operating a hospitalproviding in- and out-pa-tientmedical and professional servicesfor thegeneralpublic, and,during the 12 months endingNovember 30,derivedgross revenues in excessof $250,000 from thisbusiness,and purchased and received at itsSt.Louis,Missourifacility products,goods, and materials valued inexcess of$50,000 directly from points locatedoutside theState ofMissouri.Barnes Hospital is, and has been at alltimes material herein,an employerengaged in commercewithinthe meaningof Section 2(2), (6), and (7) of theAct, and a healthcare institutionwithin themeaning ofSection2(14) of the Act.Biebel is, and hasbeenat all times material herein, aMissouri corporationwith office andplace of business inSt.Louis,Missouri,and various construction jobsites inthe St. Louis,Missouri metropolitan area including oneat BarnesHospital whereithasbeenengaged as a roof-ing contractorin the building and constructionindustry.Duringthe 12-month periodendingNovember 30, 1988,Biebel, in the course and conduct of thesebusiness oper-ations,purchased and receivedat its variousjobsites lo-cated in theState ofMissouriproducts,goods, and mate-rials valuedin excessof $50,000 directly from points out-side the State of Missouri.South Sideis, and hasbeenat all timesmaterial here, aMissouricorporation with an office and place ofbusinessin St.Louis,Missouri,and various construction jobsitesin theSt.Louis,Missouri metropolitan area, including aconstructionjobsite at Cleveland High School in St.Louis,Missouri,where it hasbeen engagedin the build-ing and constructionindustry.Duringthe 12-monthperiodendingNovember 30, 1988,South Side, in thecourse andconduct of thesebusiness operations, pur-chased and received at its various jobsites located in the'All datesare 1988 unlessspecificallynoted otherwise.2Absent objection, General Counsel'smotion tocorrect the officialtranscript of recordis granted.State of Missouri products,goods, and materials valuedin excess of $50,000directlyfrom points outside theState of Missouri.Lorenz is,and has been at all times material here, aMissouri corporationwith its principal offices in St.Louis,Missouri,and various construction jobsites locatedin the St. Louis metropolitan area including jobsites atSchnucks Supermarket,St.Louis,Missouri,Mid-RiversPlaza,St.Peters,Missouri,and the Jewish CommunityCenters Association,St.LouisCounty,Missouri.At alltimes material here Lorenz has been engaged in businessprimarily in the building and construction industry as aroofing contractor engaged in the installation and repairof roofing systems.Duringthe 12-month period endingNovember 30, 1988,Lorenz,in the course and conductof these business operations,purchased and received atits various jobsites located in the State of Missouri prod-ucts, goods, and materials valued in excess of $50,000 di-rectlyfrom points located outside the State of Missouri.Biebel,South Side,and Lorenz each is now,and hasbeen at all times material here,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONRespondent is, and has been at all times material here,a labor organization within the meaningof Section 2(5)of the Act.III.THEALLEGED UNFAIRLABOR PRACTICES3Biebel,South Side, and Lorenz,asmembers of theRoofing Contractors of Greater St. Louis and the South-ern IllinoisRoofersAssociation(the Association), wereparty to a collective-bargaining agreementwith Local 2coveringtheirjourneymenroofers,apprenticeroofers,and kettlemenfrom June 23, 1986, to April 30, 1988. Allthree of these employershad alsobeen partyto severalcollective-bargaining agreementswith Local2 precedingthe one expiringon April30, 1988.The parties to thisproceeding stipulatedand I findthat the Association disbanded before anynegotiationsfor anew contract in 1988,and each memberemployerreclaimed its individual bargaining rights.A pattern com-mittee ofvarious roofing employerswas thenformed tonegotiate a pattern agreement,but each roofing contrac-tor reserved the right to accept, modify, or reject anypattern agreementthatmight be negotiated.Respondent went on strike on May 2, 1988,and pick-eted withsigns identifyingthe Union as Local2 and stat-ing "OnStrike." At somepoint, it is not clearwhen, thesigns alsoidentified the employer at whom the picketingwas directed.Respondent concedesthat ithas continuedto picketBiebeland South Side withon-strike picketsigns.Negotiationswith thepattern committee were un-successful,and SouthSide, by letter to the Union datedJuly 15, withdrew the authority of the patterncommitteeto negotiate on itsbehalf.On August11,Biebel notifiedRespondentthat the Company declinedto recognize it asthe representativeof any of its employees,and asked thata The factsrelated are undisputed ROOFERS LOCAL2 (BIEBEL BROS.)allpicketing cease.Priorto these actions by Biebel andSouth Side, Lorenzfiled a petitionwiththe Board's Re-gional Office on June 9requesting a representation elec-tion.An electionin a unit of journeymen and apprenticeroofers and kettlemenemployed by Lorenz was conduct-ed byBoard agents onAugust 1.Respondent lost, andthe Board issueditsCertificationof Resultsof Electionon October 17 certifyingthat no labor organization wasthe exclusive representativeof Lorenz'employees de-scribed above.Inasmuch as the complaint alleges Re-spondentviolatedone sectionof the Act with regard toLorenz andanotherwithregard to Biebel and SouthSide, these two situations are discussedseparately below.LorenzThe parties stipulated and I find that the Union picket-ed Lorenz with"on strike"signs until October 17. Thecomplaint alleges, Respondent admits, and I find Re-spondent picketed or caused Lorenz to be picketed fromNovember 7 through November 30 at the Schnuck's job-site; sinceDecember 9 at the Mid-Rivers Plaza jobsite;and from December 19 at the Jewish Community CenterAssociation.The picket signs employed at the Schnuck'sjobsite referred to substandard wages.Paul Lorenz, thepresident of Lorenz,credibly testified theMid-RiversPlaza picketing lasted 1 day, December 9, and therewere two picket signs,one reading"officialobserver"and the other reading "substandard wages."Lorenz iscorroborated by Richard Mueller,project superintendentforR.G. Ross Construction,the general contractor atMid-Rivers Plaza.Mueller testified there were two pick-ets at the site, and identified a photograph placed in evi-dence as a picture of one of the pickets.The photographportrays a man wearing a sign reading:OFFICIALOBSERVERROOFER'SUNIONLOCAL NO. 2Mueller spoketo the other picket, who waswearing asignbearing the namesof Lorenzand Respondent.Mueller does not recallwhatelse the sign said,but credi-bly relatedhisconversationwith this picket.WhenMueller askedwhatthe picketingwas for, the picket toldMueller thatLorenz had notsigneda contract with Re-spondent and wasprobably hiring men off thestreet andpaying substandard wages.Respondentdenies thepicketsatMid-Rivers were its agents.The fact that pickets withLocal2 signswerepresent atthe jobsiteis sufficient toestablish prima faciethe picketswere agentsof Respond-ent.4Moreover,the admissionthat thepicketing at Mid-Riverswas union-sponsoredestablishesthepickets'agency.Accordingly, I find Respondentisresponsiblefor the conduct of the twopickets attheMid-RiversPlaza abovereferred to.The complaintalleges thatthepicketingattheSchnuck's,Mid-Rivers, andJewish Community Center4 Service Employees Local 87(PacificTelephone),279 NLRB 168, 177(1986)587projectswas designedto force orrequireLorenz to rec-ognize or bargain with it as the representative of em-ployeesin the unitcovered bythe Board'sOctober 17certification, and thus violatedSection 8(b)(7)(B) of theAct.Thatsectionof the Act providesitshall be anunfairlabor practice for a labororganization or itsagents:[8(b)](7) to picket orcause tobe picketed, orthreatento picketor causeto be picketed,any em-ployer where an object thereofis forcing or requir-ing an employer to recognize or bargain with alabor organization as the representative of his em-ployees, or forcingor requiringthe employees of anemployer to accept orselectsuch labororganiza-tion astheir collectivebargaining representative,unless such labor organizationis currently certifiedas the representativeof suchemployees.(B) where within the preceding twelve months avalid election under section 9(c) of this Act hasbeen conducted... .The picket'sstatement to Mueller at Mid-Rivers thatan objectof thepicketing was to secure a contract is aclear admission that anobject ofthe picketing was tosecure recognition," and his speculation that Lorenz was"probably"hiringmen off the street and paying sub-standardwages is, as is the reference to substandardwages onotherpicket signs,unsupportedby any evi-dence.Paul Lorenz credibly testified Respondent madeno inquiry regarding wages paid after the expiration ofthe Association contract.Respondent proffered no evi-dence of any such inquiry or any reason at all to warrantthe substandard wage claim,and makes no claim in itsposttrialbriefat all relating to the alleged unfair laborpractice involvingLorenz. The failureof Respondent toshow a basis for its substandard wage claim brings theLorenz issue squarely within the rule inWest Coast CycleSupply Co.6where a failureby theUnion to show it hadreason to conduct area standards picketing after it hadlost an RM election compelled an inference the claim ofarea standards picketing was a device toavoid the provi-sions ofthe Act,warranted a finding the picketing wasfor a recognitional object, and merited the conclusionsuch conduct within 12 months after a valid electionunder Section 9(c) of the Act hadbeen conducted violat-ed Section 8(b)(7)(B) of the Act. It is rarethat two casesso similar to each other in terms of fact as that case andthe Lorenzcase occur,and IfindWest Coast Cycle Co.controlling in the matterbeforeme. Accordingly, forthis reason and the picket's admissionof a proscribedobject,Iconclude and find that Respondent violatedSection 8(b)(7)(B) of the Act bypicketingLorenz for arecognitionalobjectwithin 12 months after the election5 See Fed R.Evid 801(d)(2)(D)The statement of the picket regardingthe purpose of his picketing is plainly a matter within the scope of hisemployment as a picket and thus an agent of the Union, and was madeduring the existence of that relationship.5Teamsters Local 88 (West CoastCycle),208 NLRB 679 (1974), and seeDelaware BuildingTradesCouncil,230 NLRB 42,45 (1977) 588DECISIONSOF THE NATIONALLABOR RELATIONS BOARDconducted by the Board among certain of Lorenz em-ployees on August 1.7Biebel and South SideRespondent admits the following complaint allega-tions, the evidence supports the admissions,and I findthem to be true and accurate:Since onor about August11, 1988, Respondent,acting throughvarious individuals.. .commencedpicketing Biebelat its various jobsites in the St.Louis,Missouri metropolitanarea through approxi-mately November25, 1988, includingBiebel's job-siteatBarnes Hospital,with picketsignswhichstated:ON STRIKEBIEBEL BROTHERSUNION LOCAL NO. 2Since onor about July 15,1988,Respondent,acting throughvarious individuals . . . commencedpicketing South Sideat its variousjobsites in St.Louis,Missouri metropolitan area including SouthSide's jobsite at Cleveland High School, with picketsignswhichstated:ON STRIKESOUTHSIDE ROOFINGUNION LOCAL NO. 2The General Counsel alleges this conduct violated Sec-tion8(b)(7)(C) of the Act which provides:[8](b) . . . It shall be an unfair labor practice fora labor organization or its agents-(7) to picket or cause to be picketed, or threatento picket or cause to be picketed, any employerwhere an object thereof is forcing or requiring anemployer to recognize or bargain with a labor orga-nization as the representative of his employees, orforcing or requiring the employees of an employerto accept or select such labor organization as theircollective-bargainingrepresentative,unlesssuchlabor organization is currently certified as the repre-sentative of such employees.(C)where such picketing has been conductedwithout a petition under section 9(c) being filedwithin a reasonable period of time not to exceedthirtydays from the commencement of such picket-ing:...Providedfurther,Thatnothing in this sub-paragraph(C) shall be construed to prohibit anypicketing or other publicity for the purpose oftruthfully advising the public (including consumers)that an employer does not employ members of, orrAlthough unnecessary to the resolution of this case,Iconclude the"Official Observer"was also picketing with his fellow member and there-fore for arecognitional purposePlumbers Local 274 (Stokely-Van Camp),267 NLRB 1111, 1114 (1983)have a contract with,a labor organization, unless aneffect of such picketing is to induce any individualemployed by any other person in the course of hisemployment,not to pick up, deliver or transportany goods or not to perform any services.Respondent has picketed Biebel and South Side formore than 30 days without a petition under Section 9(c)of the Act being filed, and is not currently certified asthe representative of employees of Biebel or South Side,none of whom are currently Respondent's members. Theoutstanding issue iswhether ornot an objective of thepicketing is recognitional or organizational.Respondent argues it is the collective-bargaining repre-sentative selected by a majority of the unit employees ofBiebel and South Side; these employers have recognizedRespondent as said representative within the meaning ofSection 9(a) of the Act;8 and the picketing is thereforeeconomic in nature and not in violation of Section8(b)(7)(C).Respondent asserts its status under Section 9(a) cameabout in 1986 when all of the employees struck for anew contract because, by striking,a majority of the unitemployees gave notice to the struck employers that Re-spondent was their 9(a) representative.According to Re-spondent,the employers,includingBiebel and SouthSide, recognized this 9(a) status by executing a new con-tract and by continuing to employ the strikers. More-over, argues Respondent,the February 1988 giving of an8(d)9 notice of a desire to amend or terminate the thenexisting contracton April 30 toRespondent and Federaland state authorities is evidence Biebel and South Sidehad recognized Respondent's 9(a) status.The contention that the February notices are some evi-dence of recognition of 9(a)status has no merit becausethe collective-bargaining agreement,which was clearly aconstruction industry agreement and thus an 8(f) agree-ment, requires,at articleXLII,written notice at least 60days before contract termination date of any desire toamend or terminate.Compliance with this contract pro-8 Sec. 9(a) providesRepresentatives designated or selected for the purposes of collective-bargaining by the majority of the employees in a unit appropriate forsuch purposes, shall be the exclusive representative of all the em-ployees in such unit for the purposes of collective-bargaining in re-spect to ratesof pay,wages, hours of employment,or other condi-tions of employmentSec 8(d) provides in relevant part[w]here there is in effect a collective-bargaining contract cover-ing employees in an industry affecting commerce,the duty to bar-gain collectively shallmean that no party to such contract shallterminateor modifysuch contract,unless the party desiring such ter-mination or modification-(1) serves a written notice upon the other party to the contract ofthe proposed termination or modification sixty days prior to the ex-piration date,sixty days prior to the time it is proposed to make suchtermination or modification,(2) offerstomeet and confer with the otherparty forthe purposeof negotiating a new contract or a contract containing the proposedmodifications,(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a dispute,and simul-taneously therewith notifies any State orTerritoryagency estab-lished tomediate and conciliate disputes within theState or Terri-tory wherethe dispute occurred ROOFERS LOCAL2 (BIEBEL BROS.)vision is nothing more than the fulfillment of a contrac-tual obligation neither denoting nor connoting anythingmore. Similarly, compliance with the statute which on itsface refers only to procedures to be followedin terminat-ing or modifying "a collective-bargaining contract cover-ing employees in an industry affecting commerce," anddoes not differentiate between 8(f) and 9(a) agreements,cannot reasonably be considered evidence of a 9(a) obli-gation.In the absence of a certification following a Boardelection or recognition by the employer on the basis ofan affirmative showing of majority support,1° i.e., evi-dence the Union expressly requested and was grantedrecognition as the 9(a) representative of an employer'semployees,) 1 full 9(a) status will not be found by theBoard. The burden of proving a 9(a) relationship rests ontheUnion.12Respondent has presented no evidence itexpressly requested or was expressly granted recognitionas a 9(a) representative by Biebel, South Side, or the As-sociation.The only probative evidence on the matter isthe credible testimony of Douglas Jones, the vice presi-dent of South Side and a member of the Association'snegotiating team during the negotiations leading to the1983 to 1986 and 1986 to 1988 contract. Jones testifiedtherewas never any discussion of recognition of Re-spondent during these negotiations,andRespondentnever made any specific requests for recognition, madeany claimof majoritystatus,oroffered any proof ofsuch status.The recognition clause in these agreementsaswell as the 1988 proposals of the pattern committeehas apparently been routinely included in each succeed-ing contract for many years without change or discus-sion, and reads asfollows:ARTICLE IIExclusive RecognitionThe Employeragrees toand does hereby recog-nize the Union as the sole and exclusive bargainingagent of all its employees performing the types ofwork hereinafter set forth and described in ARTI-CLE III hereof.13ArticleII does not establish a 9(a) relationship. ThatRespondent has been recognized as party to an 8(f) con-tract is made clearby theunion-security clause14 requir-ing union membership not later than 8 days after em-ployment or the executionof the contract,whichever islater.Respondent contends that the strike and return toworkof Biebel and South Side employees in 1986 andthe retention of employmentby many ofthemuntil theyagain went on strike constitutes clear notice Respondentwas their 9(a) representative,and the subsequent execu-tion of the 1986 contractby theAssociation constituted9(a) recognition.Respondentcorrectlynotes that the1° BrannanSand & Gravel Co.,289 NLRB 977 (1986)11J & R Tile,291 NLRB 1034 (1988)12John Deklewa&Sons,282 NLRB 1375 In 41 (1987)12 Art.III sets forth the types of work and geographical area coveredby the agreement14 Art IV ofthe contract589Board concludedinJ & RTile,supra,that a 9(a) rela-tionship could be established where there was an expressdemand by the Union for recognition based on a "con-temporaneous showing of union support among the ma-jority of the unit employees,"and then argues, "Therecan be no greater contemporaneous showing of unionsupport than where a clear majority of unit employeeshave elected to demonstrate their adherence to theUnion bywalking off their job.SeeStateElectric SupplyCo., 187N.L.R.B. 73 at 80."The strike by all of the em-ployees at South Side and Biebel in 1986 was clearnotice to the employers that the Union was the 9(a) rep-resentative.SeeSpitzer Akron,Inc.,15supra at 120, "andtheir execution was a recognition of this fact."Respond-ent's argument ignores the fact there is a total absence inthis case of an "express demand"or "express grant" ofrecognitionwhichJ & RTilespecifically set forth as in-dispensable elements to determination of 9(a)status.Thisdoes not permit reliance on facts such as Respondentpresents to establish such a relationship.Respondentsimply has not met its burden of proving an "expressdemand"or "express grant," and its argument cannotprevail.Furthermore,relianceonStateElectricandSpitzer Akronismisplaced.Both are inapposite becausethe former involves a majority status established bysigned authorization cards and express demands for rec-ognition, and the latter involves a certified union and aquestion of good-faithdoubt of the Union'smajoritystatus.Respondent's position that its 1988 picketing was un-dertaken because it was unable to reach a collective-bar-gaining agreement is indicative of an object of forcingBiebel and South Side to enter into a new contract withthe Union.In order to do so, these employers would ofcourse have to recognize Respondent as the representa-tive of its employees.Respondent has not shown anylawful reason for the picketing.Moreover,as the Gener-alCounsel points out, the use of "on strike" signs has incertain circumstances been found to be evidence of a re-cognitional or organizational objective.16 That is also thecase here.There is no evidence the signs were designedor utilized for any of the purposes permitted by the pro-viso to Section 8(b)(7)(C) of theAct, and I am persuadedthey were directed at employees of Biebel and SouthSide with an object of forcing or requiring them,all non-union members, to accept the Union as their representa-tive, and were also directed at unionized employees ofother employees on jobsites with Biebel and South Sideas an effort to induce them not to perform services fortheir employees and thus exert pressure on Biebel andSouth Side to recognize Respondent.Inasmuch as Re-spondent was never the 9(a) representative of employeesof Biebel and South Side,but nevertheless picketed themwith a recognitional and organizational object without apetition being filed under Section 9(c) of the Act within30 days of the commencement of said picketing, Re-spondent has violated Section 8(b)(7)(C) of the Act.Is 195 NLRB 114 (1972),enfd 470 F 2d 1000(6th Cir 1972)16Carpenters Local 1849(Robert Young Developments),208 NLRB 461(1974),Operating Engineers Local 18 (Cookson, Inc).291NLRB 797(1988),Hotel & Restaurant Employees Local568,147 NLRB 1060 (1964)1 590DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe violations of Section 8(b)(7)(B) and (C) of the Actfound hereinaboveare unfairlaborpracticesaffectingcommercewithinthe meaningof Section 2(6) and (7) ofthe Act.On thesefindingsof factand conclusionsof law, Iissue the following recommended t 7ORDERThe Respondent, United Union of Roofers, Water-proofers and Allied Workers, Local Union No. 2, AFL-CIO, St. Louis,Missouri, its officers,agents, and repre-sentatives, shall1.Cease anddesist from(a) Picketing or causingto be picketed Lorenz & As-sociates,Inc.,wherean object thereof is forcing or re-quiring it to recognize or bargainwithRespondent as therepresentativeof its employeesin violationof Section8(b)(7)(B) of the Act.(b)Picketingor causingto be picketedBiebel Bros.,Inc., or SouthSideRoofing Co., Inc., where an objectthereof isforcing or requiring saidemployer to recog-nize or bargainwith Respondentas the representative of17 If no exceptions are filed as provided in Sec. 102 46 of the Rules andRegulations of the National Labor Relations Board,the findings,conclu-sions,and recommended Order herein shall, as provided in Sec.102 48 ofthe Rules and Regulations,be adopted by the Board and become its find-ings, conclusions,and Order, and all objections to them shall be deemedwaived for all purposesitsemployees in violation of Section8(b)(7)(C) of theAct.(c) In any like or related manner engaging in conducthere found unlawful.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business office and meeting halls copiesof the attached notice marked "Appendix." 18 Copies ofsaid notice on forms provided by the Regional DirectorforRegion 14, after being signed by Respondent's au-thorized representative,shall be postedby itimmediatelyupon receipt and maintained for 60 consecutive days inconspicuous places, including all placeswherenotices tomembers are customarily posted.Reasonable steps shallbe taken byRespondent to ensure that said notices arenot altered,defaced,or covered by any other material.(b) Furnish the Regional Director with signed copiesof the aforesaid notice for posting by Lorenz & Associ-ates, Inc., Biebel Bros.,Inc., and South Side RoofingCo., Inc., if those companies are willing to post them.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.1s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "